PER CURIAM HEADING








                                        NO.
12-06-00225-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
                        
TEXAS KENWORTH COMPANY, §          APPEAL
FROM THE 4TH
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
BMR TRANSPORT,
APPELLEE   §          RUSK
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER CURIAM
            This appeal
is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  Tex. R. App. P. 42.3. 
On July 14, 2006, this Court notified Appellant that the filing fee was
due to have been paid on or before July 7, 2006, but had not been
received.  See Tex. R. App. P. 5.  The notice further provided that unless the
filing fee was paid on or before July 24, 2006, the appeal would be presented
for dismissal in accordance with Rule 42.3. 
The date for paying the filing fee has passed, and Appellant has not
complied with the Court’s request. 
Because Appellant has failed, after notice, to comply with Rule 5,
the appeal is dismissed.  See Tex. R. App. P. 42.3(c).
Opinion delivered August 9,
2006.
Panel consisted of Worthen, C.J. and Griffith, J.
 
 
 
 
 
 
 
 
(PUBLISH)